Lahtinen, J.
(dissenting). We respectfully dissent. In our prior decision (see, 250 AD2d 298), this Court acknowledged that Labor Law § 202 was intended to afford the same protections to persons engaged in the occupation of window cleaning as that provided under Labor Law § 240 to enumerated work*812ers who perform specified activities at elevated heights and, accordingly, a Labor Law § 202 cause of action was mutually exclusive of an action brought under Labor Law § 240. Now the majority concludes that a 1970 amendment to Labor Law § 202 (see, L 1970, ch 822) extinguished its absolute liability protection for window cleaners and reduced its application to “some evidence of negligence” subject to plaintiffs comparative negligence as occurs in Labor Law § 241 (6) cases (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494; Rocovich v Consolidated Edison Co., 78 NY2d 509).
However, unlike Labor Law § 241 (6), Labor Law § 202 evolved from a strict liability statute (see, Pollard v Trivia Bldg. Corp., 291 NY 19) and, in our view, it has not been demonstrated that the Legislature, by its 1970 amendment, intended to weaken the absolute liability protection afforded therein. There is nothing in the legislative history surrounding passage of the amendment to indicate an intention to abandon the absolute liability protections of the statute (see, Bill Jacket, L 1970, ch 822). To the contrary, the Department of Labor memorandum attached to the bill stated that the amendment’s purpose was “[t]o strengthen existing safety standards for the cleaning of windows” (Mem of State Dept of Labor, 1970 McKinney’s Session Laws of NY, at 3005). In our opinion, neither the 1970 amendment nor any subsequent amendment expressly or unavoidably implied a change in the pre-1970 construction of Labor Law § 202 (see, Mayblum v Chu, 67 NY2d 1008). Absent evidence revealing a clear legislative intention to withdraw the absolute liability protection afforded to those engaged in the occupation of window cleaning, we would conclude that comparative negligence is irrelevant to the jury’s consideration of liability under Labor Law § 202 and, therefore, decline to disturb its verdict in this case.